Per Curiam,
On November 2, 1933, appellants gave to the HOLC their bond secured by a mortgage on their home. Default having occurred in the installments due, foreclosure was instituted and the property purchased at sheriff’s sale by the HOLC for $718. A petition was presented to have the sale set aside on the ground that the value of the premises was actually $18,000 and the price realized was grossly inadequate. At argument appellee offered to satisfy the entire deficiency judgment, and the court below then ordered the petition dismissed and the deficiency judgment marked satisfied. Subsequently the order was modified. It directs appellants to withdraw their petition on condition that thereafter appellee mark the deficiency judgment “satisfied,” and on failure of appellee to so mark the judgment, the prayer of the petition to be granted. From the decree so entered appellants prosecute this appeal.
The court below, in determining whether the price realized at the sale was inadequate, took into consideration not only the price actually bid, but the fact that an obligation of the mortgagor in the amount of approximately $10,000 will also be satisfied. Taking into consideration these two figures, it determined that their total, when set off against the value of the property as set forth in the petition, did not show that the sale was for an inadequate price. However, the satisfaction of the deficiency judgment does not meet the requirements of the petition. If the sum realized at the sale was grossly inadequate appellants were entitled to have the sale set aside and the property put to a second sale *534where it might realize a price in excess of appellee’s obligation and leave a balance for appellants, or cover other liens of record. The prayer of the petition should have been granted.
Reversed at appellee’s cost.